Order modified by directing that the judgment and report of the referee be opened so far as to allow the respondents to appear, upon notice to the appellants and to the several other parties to the judgment, before the said referee, and give any testimony tending to increase the claim which the referee has allowed in their favor, and to diminish or affect the debt allowed to the plaintiff and any other creditors in the actions, and on the coming in of the report of the referee to raise any question as to the costs and allowances appearing in the judgment, and as to the amounts awarded to any of tne parties. The costs of such new hearing and proceeding before the referee and of the Judgment and of this appeal to abide the event. *